     Case 3:19-cr-00083-M Document 267 Filed 10/26/20                 Page 1 of 1 PageID 2318



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
v.                                                  §           Case Number: 3:19-CR-00083-M
                                                    §
RUEL M. HAMILTON (1),                               §
                                                    §
          Defendant.                                §
                                                    §

                                               ORDER



      It is ORDERED that the jury in the above styled and numbered cause be sequestered from

the time they report to the jury room each day until released by the court at the end of each day.

This partial sequestration will continue until a verdict is reached and the jury is formally

discharged by the court or until further order of the court.

      Pursuant to this order, while the jury is kept together and not allowed to separate, the

reasonable cost of meals incurred by the jury during court recesses will be paid by the clerk of

court in compliance with juror fee regulations issued by the Judicial Conference of the United

States.


          SO ORDERED.

          October 26, 2020.



                                                BARBARA M. G. LYNN
                                                CHIEF JUDGE
